MEMORANDUM *
Michael Richardson appeals the district court’s denial on procedural grounds of two of his habeas claims: 2(b) and 4. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm in part, reverse in part, and remand.
The parties agree that claim 2(b) is not procedurally barred. Accordingly, we reverse the district court’s judgment as to claim 2(b) and remand that claim to the district court for consideration on the merits. However, Claim 4 is procedurally barred by the Ex parte Lindley1 rule.2 Therefore, we affirm the judgment of dismissal as to claim 4.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 29 Cal.2d 709, 177 P.2d 918, 926-27 (1947).


. Carter v. Giurbino, 385 F.3d 1194, 2004 WL 2220970 (9th Cir.2004).